DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.  The applicant argues that the prior art does not teach the newly added limitation “applied to the video that was sent to the other device”. The examiner disagrees with the applicant and asserts that Dougherty et al teaches in Paragraphs [0053, 0055, 0067 and 0068]); in response to receiving, from the other device, an indication of one or more annotations (individuals own augmented metadata for an associated area within the augmented reality area) applied to the video (the augmented data is added to the video and is viewable to all members of the group that was sent to the other device (server). Dougherty et al teaches in Paragraph [0055] “In another example, another user may have augmented the tavern (video) with animated dancing animals (annotation). By enabling such augmentation (annotation) and data sharing (the video and annotations are sent to all the users in the group), the members of any type of gaming, social, or other type of group may share in the same set of common information (annotations) about the tavern (video), its landmark descriptors, and their locations.”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

1:	Claim(s) 2-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2010/0257252 A1 Dougherty et al.
2:	As for Claim 2, Dougherty et al depicts in Figures 1, 3, 8 and 9 and teaches in Paragraphs [0023 and 0025] A system, comprising: a camera (400); one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: generate computer-generated imagery (augmented reality image) based on video captured from the camera (400); establish a communication link (internet communication link) with another device (Paragraph [0080]); send, to the other device via the communication link (internet), the computer-generated imagery and the video (Paragraphs [0053, 0067 and 0068]); and in response to receiving, from the other device, an indication of one or more annotations (individuals own augmented metadata for an associated area within the augmented reality area) applied to the video (the augmented data is added to the video and is viewable to all members of the group that was sent to the other device (server). Dougherty et al teaches in Paragraph [0055] “In another example, another user may have augmented the tavern (video) with animated dancing animals (annotation). By enabling such augmentation (annotation) and data sharing (the video and annotations are sent to all the users in the group), the members of any type of gaming, social, or other type of group may share in the same set of common information (annotations) about the tavern (video), its landmark descriptors, and their locations.”, update the computer-generated imagery (e.g., placing virtual graffiti in the space) based at least on the one or more annotations (user chosen augmentation) from the other device (Paragraph [0055]).
3:	As for Claim 3, Dougherty et al teaches in Paragraph [0055] wherein the memory further comprises instructions that further cause the one or more processors to: in response to receiving user input indicating one or more additional annotations, (user augmented metadata) generate additional computer-generated imagery (e.g., placing virtual graffiti in the space) based on the one or more additional annotations to the video (Paragraph [0003]).
4:	As for Claim 4, Dougherty et al teaches in Paragraph [0055] wherein the memory further comprises instructions that further cause the one or more processors to: send, to the other device via the communication link, an indication of the one or more additional annotations to the video (Paragraph [0003]). Dougherty et al teaches the user or an application may choose to associate their own augmentation metadata (annotations) with the area (e.g., placing virtual graffiti in the space) and make such data available to other users who may observe the area at the same or a different time. Multiple users may associate different metadata with a single area and allow the data to be accessible to different subsets of users.
5:	As for Claim 5, Dougherty et al depicts in Figure 9 and teaches in Paragraphs [0003 and 0024, 0025, 0028 and 0029] further comprising: one or more sensors (location sensors including GPS); wherein the memory further comprises instructions that further cause the one or more processors to: determine a current location (GPS location) based on sensor data from the one or more sensors, wherein the computer-generated imagery includes an indication of the current location (Figure 6 persons 646 and 648 locations are updated in the augmented reality system based on their orientation and location information in real-time).
6:	As for Claim 6, Dougherty et al depicts in Figures 3 and 5a and teaches in Paragraphs [0003 and 0025] further comprising: a display (300) configured to display the video and the computer-generated imagery.
7:	As for Claim 7, Dougherty et al teaches in Paragraphs [0008, 0029 and 0050] wherein the memory further comprises instructions that further cause the one or more processors to: identify an object in the video; generate an information layer including information about the object; and overlay the information layer onto the computer-generated imagery.
8:	As for Claim 8, Dougherty et al teaches in Paragraphs [0005, 0006, 0048, 0049 and 0063] further comprising: one or more sensors (location and orientation circuitry and processing); wherein the memory further comprises instructions that further cause the one or more processors to: determine a current orientation of the camera relative to the object based on sensor data (orientation data of the user devices are determined) from the one or more sensors; and send, to the other device via the communication link, information indicating the current orientation (Figure 6).
9:	As for Claim 9, Claim 9 is rejected for reasons discussed related to Claim 2.
10:	As for Claim 10, Claim 10 is rejected for reasons discussed related to Claim 3.
11:	As for Claim 11, Claim 11 is rejected for reasons discussed related to Claim 4.
12:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 5.
13:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 6.
14:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 7.
15:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 8.
15:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 2.
17:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 3.
18:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 4.
19:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 5.
20:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 7.
21:	As for Claim 21, Claim 21 is rejected for reasons discussed related to Claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
October 17, 2022